IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 17, 2008
                                No. 07-50183
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

EUSEBIO MARTINEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:06-CR-1169-3


Before STEWART, OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Eusebio Martinez has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Martinez has filed a response. The record is insufficiently
developed to allow consideration at this time of Martinez’s claim of ineffective
assistance of counsel. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006). Our independent review of the record, counsel’s brief, and Martinez’s



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50183

response discloses no nonfrivolous issue for appeal. Accordingly, the motion for
leave to withdraw is GRANTED, Martinez’s request for substitute counsel is
DENIED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2